Citation Nr: 1018848	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for partial 
nephrectomy of the left kidney, with nephrolithiasis (kidney 
disorder), currently rated at 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969 and from July 1971 to July 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2008 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran currently seeks an increased rating for a kidney 
disorder.  In connection with this claim, the Veteran 
presented a November 2008 private treatment record from J. 
Endsley, M.D.  In this document, Dr. J. Endsley remarked  
that the Veteran "likely has had a disproportionate decrease 
of function in the left kidney," and suggested further 
testing could shed light on this.  Although vaguely phrased, 
this record raises the possibility that the Veteran's kidney 
disorder has resulted in decreased left kidney function, 
which is included in the criteria for an increased rating for 
the disability at issue.  

What is more, this November 2008 private medical record, 
suggests the Veteran received regular VA treatment for his 
kidney disorder, and yet, the only VA treatment records in 
the claims folder are dated in August 2009 and October 2004.  
As these records raise the possibility that VA treatment 
records may exist, which have not been made of record, VA has 
an obligation to attempt to obtain these records, and the 
Veteran's claims must be remanded for this purpose.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Further, there may be available VA treatment records relevant 
to the hearing loss claim, which are not currently of record.  
In this regard, the Veteran provided sworn testimony that he 
received audiological treatment at a VA medical facility, and 
his November 2008 VA audiological examination report noted 
that he was "last seen for a hearing evaluation on 10-4-07 
and was later fit with hearing aids."  See Board Hearing 
Trans., p. 11-10, January 26, 2010; see also VA Audiological 
Examination, November 22, 2008.  However, audiological 
treatment records have not been associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  After confirming with the Veteran the 
VA medical facilities at which he receives 
treatment, the AMC/RO should request 
copies of all the records of the Veteran's 
treatment for bilateral hearing loss, and 
kidney disorder, dated since May 2006.  
Any negative response should be in 
writing, and associated with the claims 
folder.  

2.  After the above development has been 
completed and the relevant records, and/or 
negative responses, associated with the 
claims file, the Veteran should be 
afforded new VA examination to determine 
the nature and severity of his partial 
nephrectomy of the left kidney, with 
nephrolithiasis (kidney disorder).  The 
claims file should be made available to, 
and reviewed by, the examiner, and such 
review noted in the examination report.  
Then, the examiner should provide a clear 
assessment of the current severity of the 
Veteran's kidney disorder and specifically 
indicate whether the Veteran's kidney 
disorder, results in:

(i)	constant albuminuria with some 
edema; 
(ii)	a definite decrease in kidney 
function; 
(iii)	diastolic pressure 
predominantly 120 or more;
(iv)	voiding dysfunction, and if 
so, its extent;
(v)	urinary frequency, and if so, 
its extent.  

All tests and studies deemed necessary 
should be conducted and associated with 
the claims file.  The findings and 
conclusions made by the examiner should be 
set forth, and supported by clear medical 
reasoning and logic.  

3.  The AMC/RO should then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran, and his representative, should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



